Name: Commission Regulation (EEC) No 897/84 of 31 March 1984 on the monetary compensatory amounts applicable in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 84 Official Journal of the European Communities No L 91 /73 COMMISSION REGULATION (EEC) No 897/84 of 31 March 1984 on the monetary compensatory amounts applicable in the beef and veal sector 31 March 1984 fixing the monetary compensatory amounts and certain rates for their application (4) ; whereas they must be modified to take account of the new basis of calculation for the beef and veal sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas Article 2 (4) of Regulation (EEC) No 974/71 provides that where the market price for adult bovine animals remains lower than the intervention price for a relatively long period the monetary compensatory amounts applicable in the beef and veal sector may be modified accordingly ; Whereas these conditions are at present fulfilled, since the average Community market prices for adult bovine animals have for some time been considerably lower than the intervention price ; whereas it seems appro ­ priate to take this into account by providing for a calculation based on a fixed price equal to 85 % of the intervention price used for the calculation pursuant to Article 4 ( 1 ) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (3) ; Whereas the monetary compensatory amounts were fixed by Commission Regulation (EEC) No 900/84 of HAS ADOPTED THIS REGULATION : Article 1 For the purpose of calculating the monetary compen ­ satory amounts applicable in the beef and veal sector the price shall be equal to the intervention price valid for adult bovine animals in the Member State in ques ­ tion , less 15% . Article 2 Commission Regulation (EEC) No 2195/75 (*) is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 106, 12 . 5 . 1971 , p . 1 . ( 2) OJ No L 199, 22 . 7 . 1983 , p . 11 . C) OJ No L 139, 30 . 5. 1975, p . 37. (4) OJ No L 92, 2 . 4 . 1984, p . 2 . O OJ No L 223 , 23 . 8 . 1975 , p . 20 .